Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156223(97)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices

            Plaintiff-Appellant,
                                                                    SC: 156223
  v                                                                 COA: 327296
                                                                    Kalamazoo CC: 2014-000714-FC
  BRIAN KEITH ROBERTS,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his supplemental brief is GRANTED. The supplemental brief will be accepted
  as timely filed if submitted on or before June 22, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 25, 2018
                                                                               Clerk